This is an appeal from a judgment of conviction upon an information charging that defendant, on the 15th day of January, 1912, did have in his possession, unlawfully, intoxicating liquors, *Page 655 
to wit, whisky, with the intent and purpose on the part of the said defendant to sell, barter, give away, and otherwise furnish, etc. On the 20th day of May, 1912, the court sentenced the defendant in accordance with the verdict of the jury to be confined in the county jail for a term of six months and that he pay a fine of five hundred dollars. The evidence shows that the defendant, on the date alleged, had in his possession two cases of whisky, and in proof of the payment of the special tax required of liquor dealers by the United States, the state introduced a certified copy of the records of the office of collector of internal revenue, showing that on September 28, 1911, Geo. T. Knott, collector of internal revenue, issued to L. Herndon, a retail liquor dealer's license, at No. 24 West Main street, Oklahoma City. An examination of the record discloses the fact that the defendant had a fair and impartial trial. The judgment of the county court of Oklahoma county is therefore affirmed.